[*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 10.32 BI Contract No. 119898 COMMERCIAL SUPPLY AGREEMENT This Commercial Supply Agreement ("Agreement") is made by and among Versartis GmbH Mühlenberg 7 4052 Basel Switzerland (hereinafter called "VERSARTIS"), and Boehringer Ingelheim Biopharmaceuticals GmbH
